Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7, 11-13 & 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa et al. (US 2012/0245680) in view of Korakianitis et al. (US 2017/0340788).



2.   The method according to Claim 1, wherein the positive and the negative displacement of the impeller defines an oscillating motion (e.g., [0310]-[0312] & [0296]-[0289]).

4.  The method according to Claim 1, wherein a hydraulic and magnetic suspension system (e.g., via the disclosed electromagnetic means 8a) of the blood pump causes the positive and a negative displacement of the impeller (e.g., [0310]-[0312] & [0296]-[0289]).

7.  The method according to Claim 1, further comprising executing a second control command to temporarily displace the impeller from the first axial position to a fourth axial position a distance away from the first axial position using the vector control method and causing the impeller to move from the fourth axial position to a fifth axial position, the fifth axial position including a positive and a negative displacement of the impeller relative to the first axial position (e.g., [0310]-[0312] & [0296]-[0289]).

11.   A method of controlling a blood pump, the method comprising: detecting a presence of a foreign particle within a pump housing proximate an impeller of the blood pump when the impeller is in a first 

12.  The method according to Claim 11, wherein the positive and the negative displacement of the impeller defines an oscillating motion configured to displace the foreign particle in a direction toward an outlet of the pump housing (e.g., [0310]-[0312] & [0296]-[0289]).

13.  The method according to Claim 11, wherein a hydraulic and magnetic suspension system of the blood pump causes the positive and a negative displacement of the impeller and the displacement of the impeller from the first axial position relative to the pump housing corresponds to a thrust produced by the impeller (e.g., [0310]-[0312] & [0296]-[0289]).

17.   A system for controlling a blood pump comprising: a control circuit for communicating with the blood pump, the control circuit including control circuity configured to: execute a control command to temporarily displace an impeller of the blood pump within a pump housing from a first axial position relative to the pump housing to a second axial position a distance away from the first axial position using a vector control method; and cause the impeller to move from the second axial position to a third axial position, the third axial position including a positive and a negative displacement of the impeller relative to the first axial position {e.g., [0167]-[0174], [0184]-[0193], [0310]-[0312] & (Fig 1)}.

18.  The system according to Claim 17, wherein the positive and the negative displacement of the impeller defines an oscillating motion (e.g., [0310]-[0312] & [0296]-[0289]).
	Masuzawa et al. discloses the claimed invention having method of controlling a blood pump comprising a means for causing the impeller to move from the second axial position to a third axial position including a positive and a negative displacement of the impeller except wherein said positive and negative displacement defines an oscillating motion.  Korakianitis et al. teaches that it is known to use a mechanical circulatory support configured to operate in series with a heart comprising a heart blood pump having a magnetically-controlled impeller assembly that moves in an axially, oscillating flow via axially suspended magnetics of a first and second polarity, working in positive and negative polarity (e.g., [0076] & [0078]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to made to modify the method as taught by Masuzawa et al. with the means of utilizing an impeller having a positive and negative displacement via said impeller moving in an axially, oscillating flow via axially suspended magnetics of a first and second polarity as taught by Korakianitis et al. since such a modification would provide the method of controlling a blood pump comprising a means for causing the impeller to move from the second axial position to a third axial position including a positive and a negative displacement of the impeller  wherein said positive and negative displacement defines an oscillating motion for providing the predictable results pertaining to effectively electromagnetically suspend, stabilize and rotate the blood pump (e.g., [0076] & [0078]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7, 11, 13 & 17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792